Citation Nr: 1215071	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the left lower extremity. 

5.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to April 4, 2008, and in excess of 20 percent thereafter. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has verified active service from February 1968 to January 1970 and from September 1978 to April 1989, with unverified active service from February 1970 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO).  In January 2004, the Atlanta RO, inter alia, denied service connection for PTSD and for visual complications as secondary to service-connected diabetes mellitus type II; granted service connection for diabetic neuropathy for the right and left lower extremities at 10 percent disability ratings for each; continued a 20 percent disability rating for service-connected diabetes mellitus, type II; continued a 10 percent disability rating for service-connected DDD of the lumbar spine; and continued a disability rating of 10 percent for service-connected residuals of kidney stones with mild impairment.  In a December 2007 rating decision, the Atlanta RO denied service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II. 

In January 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  In January 2009, the Board first noted that the Veteran, in a May 2008 statement, asserted that he would not be able to attend his videoconference hearing, and deemed his request for a hearing before the Board withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In January 2009, the Board also noted that the Veteran filed a Notice of Disagreement (NOD) with several issues adjudicated in the January 2004 rating decision, including the continuation of his 10 percent disability rating for service-connected residuals of kidney stones with mild malfunction; however, the Statement of the Case (SOC) issued in November 2004 did not include such issue.  The Board also noted that, in addition, the Veteran filed an NOD to the December 2007 rating decision which denied service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II; however, there was no SOC issued as to the same.  The Board found that each NOD submitted by the Veteran was timely filed with the Agency of Original Jurisdiction (AOJ) and as such, remanded the issues to the AOJ for issuance of a SOC.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequent to the Board's remand, the Atlanta RO issued a SOC as to the issues in January 2012 and the Veteran did not perfect an appeal as to his claims of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II, and a disability rating in excess of 10 percent for service-connected residuals of kidney stones with mild malfunction. 

Also subsequent to the Board's January 2009 remand, by a May 2010 rating decision of the Appeals Management Center (AMC), service connection for cataracts was granted.  Thus, the AMC's May 2010 action represents a full grant of the benefit sought as to the Veteran's claim of entitlement to service connection for visual complications (cataracts), to include as secondary to service-connected diabetes mellitus, type II, and the issue is no longer on appeal.  The May 2010 rating decision also granted the Veteran a 20 percent disability rating for his service-connected DDD of the lumbar spine, effective April 4, 2008.  As the 20 percent evaluation is less than the maximum available rating, and there remains a time period wherein the 20 percent evaluation was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the appellate period the Veteran filed a claim specifically asserting entitlement to a TDIU in May 2007 and such was denied by the Atlanta RO in a November 2008 rating decision.  The Veteran did not initiate an appeal of this determination.  No further action on the part of the Board is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in August 2011.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran indicated that he was in receipt of SSA disability benefits.  These records should be obtained if available. 

Acquired Psychiatric Disorder, to include PTSD

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that VA treatment records dated in May 2007 indicate that the Veteran was diagnosed with PTSD and depression.  Service treatment records show that on reports of medical history executed by the Veteran in February 1985, May 1988, and January 1989 (retirement exam), the Veteran reported positive responses to the questions of whether he ever had or had now "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  A June 2002 response from the National Personnel Records Center (NPRC) indicates that the Veteran was stationed in the Republic of Vietnam from August 1969 to August 1970.  

In an April 2002 statement, the Veteran indicated that he served in the Republic of Vietnam from February 1968 to August 1970.  The Veteran, in an August 2003 statement, asserted that he was in the Republic of Vietnam from February 1968 to August 1969 and was assigned to the 229th S & T Battalion, as a driver for all supplies.  He asserted that he was exposed to armed combat or enemy action, bombing, tripping of booby-traps, and a motor vehicle accident.  In a June 2010 statement, the Veteran asserted that "on or about 17 Dec 1968" while at Fort Lewis, Washington, he had befriended a number of fellow service members (whom he identified by first and last names) prior to traveling to the Republic of Vietnam.  He reported that he was aboard a plane, bound for Saigon, and was re-routed to Cam Ranh Bay.  He asserted that the base wherein he was to land was being fired upon and that he, and his fellow service members, had to jump onto the ramp while the plane was coming onto the runway.  He asserted that there was incoming fire during the landing, and that two of his fellow service members were killed (whom he identified by first and last names), and that he and another fellow service member (whom he identified by first and last name) were injured.  

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R.   § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor. 75 Fed. Reg. 41,092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)).  See also VBA Training Letter No. 10-05 (July 16, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). 

The Veteran has verified active service (DD Form 214) from February 1968 to January 1970 and from September 1978 to April 1989 (DD Form 214), and unverified active service (no DD Form 214 in the claims file) from February 1970 to August 1978.  The DD Form 214 for the Veteran's period of service from February 1968 to January 1970 indicates that he served in Vietnam for one year.  This appears to be inconsistent with information obtained from the NPRC that the Veteran was stationed in the Republic of Vietnam from August 1969 to August 1970.  The Veteran's statements on when he was stationed in Vietnam are internally inconsistent and inconsistent with official department records.  The Veteran's service personnel records are not of record.  Under such circumstances, the Board cannot render a finding that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service to trigger application of the amended PTSD regulation.  Thus, development in this regard is necessary.  

Diabetes Mellitus Type II, Diabetic Neuropathy of the Lower Extremities, and Lower Back Disability

As to the Veteran's claims of entitlement to increased disability ratings for service-connected diabetes mellitus, type II, DDD of the lumbar spine, and diabetic neuropathy of the right lower extremity and left lower extremity, the Board notes that the most recent VA examination for such, conducted by a VA-contracted examiner, was in May 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran was last afforded a VA examination in May 2008, almost four years prior, a new examination is in order so that the current severity of the disabilities may be evaluated.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2011).

In this regard, the Board notes that at the time of the Veteran's May 2008 examination, the examiner reported that the Veteran asserted that he had a history of diabetic ketoacidosis and had been hospitalized for the same, on average, five times each year.  Review of the medical evidence associated with the claims file is silent for hospitalization for diabetic ketoacidosis, or any diabetic complication.  A January 2008 VA treatment record indicates that the Veteran's wife reported that she had taken the Veteran to "LSU" for fainting and hypoglycemia.  There are no records, however, of such treatment.  On remand, the Veteran should be asked to identify the source of any records pertaining to his claimed hospitalization for diabetic complications.  

Also, the Board observes that under Diagnostic Code 7913, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  The May 2008 VA examination report shows that the Veteran was diagnosed with diabetic neuropathy of the bilateral upper extremities.  The examiner reported that the Veteran demonstrated decreased sensation of the bilateral hands on monofilament testing, and that motor function was abnormal.  He asserted that the Veteran's diabetic neuropathy of the bilateral lower extremities had progressed to the upper extremities, and reasoned that the Veteran had subjective neuropathic symptoms and there was objective evidence on monofilament examination.  Thus, on remand, the RO/AMC must evaluate in the first instance whether the Veteran's diagnosed diabetic neuropathy of the upper extremities are compensable complications of diabetes or noncompensable complications considered part of the diabetic process.  

Also at the time of the Veteran's May 2008 examination, the examiner noted that the Veteran presented with diabetic hyperpigmentation of the lower extremities, and described such as hyperpigmentation of more than 6 square inches, without ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion, covering 10 percent, relative to the whole body.  Thus, on remand, the RO/AMC must evaluate in the first instance whether the Veteran's diagnosed diabetic hyperpigmentation of the lower extremities is a compensable complication of diabetes or noncompensable complication considered part of the diabetic process.  

With respect to the Veteran's DDD of the lumbar spine, the Board notes that during the appellate period, the Veteran has submitted statements regarding bowel and bladder impairment secondary to his lumbar spine disability.  These complaints should be evaluated at the new examination.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  Confirm through official channels the Veteran's period of service from February 1978 to August 1978.

2. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Augusta, Georgia, dated from August 2011 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

3.  Contact the Veteran to clarify if he was hospitalized, either at a VA facility or a non-VA facility during the appellate period, for his diabetes mellitus, type II, specifically, for episodes of ketoacidosis.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA.  Inform the Veteran that he may submit his own private treatment records if he so chooses.  If a negative response is received from the Veteran, the claims file should be properly documented in this regard.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

4.  Obtain the Veteran's SSA records pertaining to disability benefits, and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.  

5.  Thereafter, the RO/AMC should review the Veteran's stressor statements dated in August 2003 and June 2010 in light of the amended PTSD regulation.  The RO/AMC must render a finding as to whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).

6.  Schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder found present is related to the Veteran's service.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  

(a) The examiner must state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, the examiner must specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner must specifically state which diagnostic criteria were not met and specifically opine as to the propriety of previous diagnoses of record. 

(b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner must specify the in-service stressor upon which the diagnosis is based.  The examiner must confirm that the in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor. The examiner must consider service reports of medical history executed by the Veteran in February 1985, May 1988, and January 1989 (retirement exam), in which he reported positive responses to the questions of whether he ever had or had now "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

(c) The examiner must state whether the Veteran meets the diagnostic criteria for any other acquired psychiatric disorder, and, if so, state whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder was incurred in service, or is otherwise related to service.  In so opining, the examiner must consider service reports of medical history executed by the Veteran in February 1985, May 1988, and January 1989 (retirement exam), in which he reported positive responses to the questions of whether he ever had or had now "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

(d)(1) If, and only if, the examiner finds that no psychiatric disorder is etiologically related to the Veteran's service, the examiner must also address whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder is proximately due to, or the result of any service-connected disability, including:  prostate cancer; coronary atherosclerosis; diabetes mellitus, type II, with erectile dysfunction; DDD; hypertension; residuals, right kidney stones with mild malfunction; tinnitus; bilateral hearing loss; diabetic neuropathy of the bilateral upper and lower extremities; residuals, left ankle injury with spurs and degenerative disease; residuals, left foot surgery; hemorrhoids; prostatitis; seborrheic dermatitis; and/or cataracts.  

(d)(2) If not, the examiner must indicate whether it is at least as likely as not that any acquired psychiatric disorder has been aggravated (made permanently worse) beyond the natural progression of the disease) by any service-connected disability listed above.  

7.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected diabetes mellitus, type II.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  

The examiner must specifically comment upon the need for insulin, dietary restrictions, regulation of activities, and episodes of diabetic ketoacidosis or hypoglycemia requiring hospitalization.  The examiner should consider the VA's physician statement dated in February 2008.  

8.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected diabetic neuropathy of the left lower extremity and right lower extremity.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The examiner should provide an opinion as to whether the condition is mild, moderate, moderately severe, or severe.

9.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected DDD of the lumbar spine.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  The examiner should note all relevant pathology, and all indicated tests should be conducted.   

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should describe whether there is listing of the whole spine to the opposite side, or abnormal mobility on forced motion.  The examiner should indicate whether a positive Goldthwaite's sign is demonstrated. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

(b) The examiner must specifically comment upon the existence of any ankylosis of the spine, favorable or unfavorable. 

(c) The examiner must specifically comment upon the duration of any related incapacitating episodes of this disability, noting that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(d) The examiner must specifically evaluate any bowel and bladder impairment that is attributable to the lumbar spine disability, and provide an opinion as to the severity of such.

10.  The RO/AMC must adjudicate in the first instance whether the Veteran's diagnosed (i) diabetic neuropathy of the upper extremities and (ii) diabetic hyperpigmentation of the lower extremities are compensable complications of diabetes or noncompensable complications considered part of the diabetic process.  

11.  Subsequent to the VA examinations, review the examination reports to ensure compliance with the directives of this remand.  If any deficiency is found, corrective procedures must be implemented. 

12.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


